DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Remarks
The amendments and remarks filed on 05/19/2022 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  Claims 1, 10-13, 16, 19-31, 39, and 46 are pending; Claims 2-9, 14-15, 17-18, 32-38, 40-45, and 47-50 are cancelled; Claim 1 is amended; Claims 19-31, and 39 are withdrawn; and Claims 1, 10-13, 16, and 46 are under examination.  

Withdrawal of Rejections
The rejection of claim 50 under 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to the cancellation of the claim filed on 05/19/2022.
The rejection of Claim 1, 10-13, 16, 18, 46, and 50 under 35 U.S.C. 103(a) over Seo et al. in view of Singh et al., Koike et al., and Henn et al. is withdrawn due to the amendment to or cancellation of the claims filed on 05/19/2022.
The rejection of Claim 1, 10-13, 16, 18, 46-47, and 50 under 35 U.S.C. 103(a) over Seo et al. in view of Singh et al., Koike et al., Van Gylswyk and Henn et al. is withdrawn due to the amendment to or cancellation of the claims filed on 05/19/2022.
The rejection of Claim 1, 10-13, 16, 18, 46, and 48-50 under 35 U.S.C. 103(a) over Seo et al. in view of Singh et al., Koike et al., Mao et al. and Henn et al. is withdrawn due to the amendment to or cancellation of the claims filed on 05/19/2022.

 Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/09/2022 and 09/05/2022 are acknowledged. The submissions are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.

Claim Rejections - 35 USC § 112(d), or 112, Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

 Claim 46 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends 
Claim 46 is directed to the method of Claim 1 with the additional limitation that the microbial composition is derived from a microbial sample of the rumen of the first ruminating animal. Because the claim 1 specifically defines that the microbial composition is a microbial composition of the rumen of the first ruminating animal,  Claim 46 fails to further limit the method of Claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent clai0m(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(a) or 112, First Paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10-13, 16, and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, as evidenced by Weimer et al. (J. Dairy Sci., 2010, 93: 5902–5912, cited in IDS of 03/22/2016). 
In making a determination as to whether an application has met the requirements for enablement under 35 U.S.C. 112 ¶ 1, the following factors enumerated In re Wands, 8 USPQ2d 1400, at 1404 (CAFC 1988) are considered: (1) the breadth of the claims, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the quantity of experimentation necessary.  While it is not essential that every factor be examined in detail, those factors deemed most relevant should be considered.
The breadth of the claims. Claims 1, 10-13, 16, and 46 are directed to a method of mimicking a phenotype of a first ruminating animal in a second ruminating animal, comprising a step of administering to the second ruminating animal a microbial composition of the rumen of the first ruminating animal, wherein the relative abundance of microbial species in said composition is identical to the relative abundance of said microbial species of the rumen of the first ruminating animal, wherein said first and said second ruminating animals are of an identical species, and wherein said phenotype is selected from the group consisting of milk production, meat quality, milk quality and milk quantity; thereby mimicking the phenotype of the first ruminating animal in the second ruminating animal.  Examiner notes that the phenotype of the first ruminating animal is contributed by and associated with the microbial population/composition in its rumen. Thus, it is essential to establish the ruminal microbial population of the first ruminating animal, having relative abundance of microbial species identical to the rumen of the first animal, in the rumen of the second ruminating animal, in order for the second animal to mimic the phenotype of the first animal.
The amount of direction or guidance presented and the existence of working examples.  In the specification there is only one working example (page 9-12 of the PG Pub), which is driven to a method of analyzing a lactating cow ruminal bacterial community to determine whether there are any correlations between the bacterial community in the rumen and milk-related physiological parameters of the cow.  The specification does not disclose any working example for administering a ruminal microbial composition of a first luminating animal to a second ruminating animal, thereby mimicking a phenotype of the first luminating animal in the second ruminating animal. There is no data in the specification to support that a ruminal microbial population/composition of the first ruminating animal, having relative abundance of microbial species identical to the rumen of the first animal, can be established in the rumen of the second ruminating animal; and the phenotype of the first animal can be mimicked in the second animal after the ruminal microbial composition of the first ruminating animal is administered to the second ruminating animal.  The specification fails to provide any information regarding how to use the claimed method to reach a goal of mimicking the phenotype of the first animal in the second animal.
The state of prior art, and the predictability or unpredictability of the art.   The art as evidenced by Weimer et al. teach administering/exchanging a microbial/bacterial community composition of the rumen of a first cow, having relative abundance of microbial species identical to the rumen of the first cow, to a second cow (i.e. a ruminating animal of the same species), and demonstrates that after the administration, the ruminal bacterial community composition (BCC) in the second cow ultimately returned to its original and pre-exchange BCC content (see abstract, and the section of material and method in page 5903). The teachings of the prior art demonstrate that ruminal BCC in a cow (i.e. a second ruminating animal) displays substantial host specificity that can re-establish itself when being challenged with a microbial community optimally adapted to ruminal conditions of a different cow (i.e. a first ruminating animal), consequently the ruminal microbial population/composition of the first cow cannot be established in the rumen of the second cow, and accordingly the phenotype of the first cow/ruminal animal, which is contributed by and associated with its ruminal microbial population/composition, cannot be mimicked in the second cow/ruminal animal. Overall, there is no teaching or suggestion in the prior art indicating that the phenotype of the first ruminating animal can be mimicked in the second ruminating animal by the claimed method. 
The quantity of experimentation necessary.  It is not routine in the art to administer a ruminal microbial composition of a first ruminating animal, having relative abundance of microbial species identical to the rumen of the first animal, to a second ruminating animal for mimicking the phenotype of the first ruminating animal in the second animal. Neither the prior art nor the disclosure of the specification shows that the phenotype of the first ruminating animal could be mimicked in the second ruminating animal by the claimed method. Therefore, in absence of some guidance as to how to mimic the phenotype of the first ruminating animal in the second ruminating animal, one of skill in the art would have to carry out a large amount of experimentation to find which additional steps or additional compounds need to be included in the claimed method, or how to modify the claimed method, to reach the goal of mimicking the phenotype of the first ruminating animal in the second ruminating animal.    
Therefore, Claims 1, 10-13, 16, and 46 are not enabled due to the lack of information and guidance with regard to how to administer a ruminal microbial composition of the rumen of a first ruminating animal to a second ruminating animal for mimicking the phenotype of the first ruminating animal in the second ruminating animal. Neither the specification nor the prior art enable the entire scope of the claimed invention.

Response to Arguments
Applicant's arguments about the 103 rejections of Claims 1, 10-13, 16, 18, and/or 46-50 in the response filed on 05/19/2022 (pages 6-7) have been fully considered but they are moot, because the 103 rejections have been withdrawn, and the ground of the rejection in this office action is different from that in the previous office action.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.



/Qing Xu/

Patent Examiner
Art Unit 1653
	
	
/ALLISON M FOX/Primary Examiner, Art Unit 1633